COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-12-00530-CR


Ronnie Leon Dabney                         §    From the 30th District Court

                                           §    of Wichita County (51,705-A)

                                           §    October 16, 2014
v.
                                           §    Opinion by Justice Dauphinot

                                           §    Dissent by Justice Walker

The State of Texas                         §    (nfp)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed and this case is remanded to the trial court for a new trial.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By _/s/ Lee Ann Dauphinot______________
                                         Justice Lee Ann Dauphinot